 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                                  No. 2: 18-cv-2256 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    CAROLYN K. DELANEY, et al.,
15                        Defendants.
16

17           By an order filed August 28, 2018, plaintiff was granted thirty days to file a completed in

18   forma pauperis affidavit and a certified copy of his prison trust account statement, and was

19   cautioned that failure to do so would result in a recommendation that this action be dismissed.

20   The thirty days period has now expired, and plaintiff has not filed the required documents.

21           On September 13, 2018 plaintiff filed a motion to compel and a motion for issuance of an

22   order to show cause. These motions do not respond to the order directing plaintiff to file an in

23   forma pauperis application.

24           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

25   directed to assign a district judge to this case; and

26           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                         1
 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 4   objections shall be filed and served within fourteen days after service of the objections. The

 5   parties are advised that failure to file objections within the specified time may waive the right to

 6   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7   Dated: October 12, 2018

 8

 9

10
     Bon2256.fifp
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
